Citation Nr: 1723527	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-30 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an extension of a temporary total evaluation for convalescence following surgery for a service-connected right knee anterior cruciate ligament (ACL) reconstruction beyond August 31, 2010.  

2.  Entitlement to an increased disability rating for ACL and medial and lateral meniscal tear of the right knee, status post arthroscopic ACL reconstruction and partial medial meniscectomies, currently rated at 10 percent disabling (exclusive of the period of temporary total (100 percent) rating assigned under 38 C.F.R. § 4.30).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and P. D.


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from February 2003 to December 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This case was previously remanded by the Board in October 2015.  The case has been returned to the Board for review.
 
The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.



FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the evidence of record establishes that the Veteran underwent surgery for his service-connected right knee ACL and medial and lateral meniscal tear on July 7, 2010, that required convalescence for three months.

2.  Throughout the rating period on appeal, exclusive of the period where a temporary total evaluation based on surgery necessitating convalescence has been assigned, the right knee disability was manifested by pain productive of noncompensable limitation of motion. 


CONCLUSIONS OF LAW

1.  The criteria for extension of a temporary total disability rating based on the need for convalescence, following surgery for service-connected right knee ACL and medial and lateral meniscal tear, have been met for the period from September 1, 2010, through October 31, 2010, but not later.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2014).

2.  The criteria for a rating in excess of 10 percent for painful noncompensable limitation of motion residual of ACL and medial and lateral meniscal tear of the right knee, status post arthroscopic ACL reconstruction and partial medial meniscectomies, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, and 5261 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Extension of Temporary Total Rating

The Veteran seeks an extension of a temporary total convalescence rating for his right knee disability pursuant to 38 C.F.R. § 4.30.  In this case the Veteran was assigned a temporary total convalescence rating (100 percent) effective July 7, 2010 through August 31, 2010 and a 10 percent rating was resumed effective September 1, 2010.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16 (b) (2016).  In the case of disability which is temporary in nature, such as that period of convalescence following surgery, the governing regulation provides for a temporary total disability rating during convalescence.  38 C.F.R. § 4.30 (2016).

Temporary total ratings will be assigned from the date of hospital admission or outpatient treatment and continue for 1, 2, or 3 months from the first day of the month following hospital discharge or outpatient release when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (a) (2016)

Extensions of one to three months, beyond the initial three months, may be made under 38 C.F.R. § 4.30 (a) (1), (2), or (3).  38 C.F.R. § 4.30(b)(1).  Extensions of one or more months up to six months beyond the initial six months period may be made only under 38 C.F.R. § 4.30 (a)(2) or (3) upon the approval of the Adjudication Officer.  38 C.F.R. § 4.30 (b)(2).  Notations in the medical record as to a claimant's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.     

Private medical treatment records reflect the Veteran underwent outpatient surgery on July 7, 2010 for his right knee disability.  The Veteran was seen by a private physician on July 8, 2010.  During the postoperative examination the Veteran reported pain.  The private examiner reported that neurovascularly he was intact and there were no unusual findings.  

The Veteran returned for private medical treatment on July 16, 2010.  The private physician noted the Veteran was doing well and that he continues physical therapy and that the Veteran would return in six weeks for a standard recheck.  

On September 28, 2010 the Veteran returned for a third examination by a private physician.  The Veteran reported he had no instability events and that he had significantly progressed with the strengthening of his right leg with physical therapy which he was doing two days a week.  The private physician stated "[i]t should be noted at this point in time that [the Veteran] was unable to return to work for three months following his ACL surgery as he was significantly limited in his abilities and unable to perform his work."  

In view of the above, the Board finds that the period beginning on July 7, 2010, the date of the Veteran's right knee surgery, and ending October 7, 2010, three months after the Veteran's surgery and the date his private physician stated the Veteran was able to return to work, constitutes a period of convalescence.  As noted above, notations in the medical record as to a claimant's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Seals, 8 Vet. App. at 296-97.  In the Veteran's case, the record shows that he was not able to return to work for three months after his right knee surgery.  The Board further finds that the Veteran's period of convalescence ended on October 7, 2010.  Specifically, the date his private physician noted the Veteran was able to return to work following his right knee surgery.  

The Board has also considered whether, under 38 C.F.R. § 4.30 (b), the Veteran is entitled to an extension beyond the initial three months provided in 38 C.F.R. § 4.30 (a)(1) based on the provisions of 38 C.F.R. § 4.30 (a)(2) or (3).  The Board notes that the record does not show that the July 7, 2010 surgery had severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches.  Furthermore, the Veteran did not require an immobilization cast of one major joint or more.  Rather, the July 2010 postoperative report indicates that the Veteran was permitted to engage in physical therapy shortly after surgery.  Therefore, 38 C.F.R. § 4.30 (a)(2) and (3) are not applicable to the present case.  Accordingly, an extension beyond the initial three months provided in 38 C.F.R. § 4.30 (a)(1) is not warranted under 38 C.F.R. § 4.30 (a)(2), (a)(3), and (b).

Resolving reasonable doubt in the Veteran's favor, entitlement to a temporary total rating based on the need for convalescence from the July 10, 2010 right knee surgery relating to the service-connected right knee disability is established through October 31, 2010, and no later.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.30.


Increased Rating for Right Knee Disability

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2016).  Pain on movement is for consideration as a factor of disability where there is reduction of normal excursion of movement.  38 C.F.R. § 4.45 (2016)

In this case, the Veteran seeks a disability rating in excess of 10 percent for his service-connected postoperative residual of right knee disability (other than separately service-connected instability of the right knee).  The Board notes that the Veteran is separately service-connected for instability of the right knee as a postoperative residual of right knee disability, currently rated 10 percent under Diagnostic Code 5257.  The rating for instability of the right knee as a postoperative residual of right knee disability is not on appeal and will not be addressed by the Board herein.

The Veteran's claim for an increased rating was received on July 12, 2010.  Therefore, the relevant rating period is from July 12, 2009, one year prior to receipt of the claim, through the present, exclusive of the period where a temporary total evaluation based on surgery necessitating convalescence has been assigned.  See 38 C.F.R. § 3.400 (o)(2).  The Veteran's service-connected right knee disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, as 10 percent disabling during the period on appeal.  

The record shows that the Veteran has been diagnosed with degenerative joint disease of the right knee.  Therefore, the Veteran's service-connected right knee disability may be rated under 38 C.F.R. § 4.71a, DCs 5003, 5260, and 5261. 

Diagnostic Code 5003 specifies that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For purposes of rating disability from arthritis, VA regulations consider the knee to be a major joint.  38 C.F.R. § 4.45(f).  Furthermore, under DC 5003, a 20 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

Under 38 C.F.R. § 4.71a, DC 5257, a maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability and a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent rating is warranted for knee flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent rating is warranted for knee extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.

Normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Separate ratings may be awarded under DCs 5257, 5260, and 5261.  See VAOPGCPREC 9-2004.  In addition, even if a veteran did not have limitation of motion of the knee meeting the criteria for a compensable rating under DC 5260 or 5261, a separate rating could be assigned if there was evidence of full range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Turning to the relevant evidence of record, the VA treatment and private treatment records show that the Veteran has consistently reported right knee pain.  In December 2009 the Veteran attended a private examination.  On examination, the Veteran's right knee alignment was normal with no knee effusion.  He had 0 degrees extension and 140 degrees of flexion.  The Veteran did have a positive Lachman test.  

At a May 2010 private examination, the Veteran's right knee range-of-motion flexion was to 130 degrees with no signs of pain.  The Veteran had no motor or sensory deficits.  

On examination in September 2010, the Veteran had right knee flexion to 125 degrees and 4+/5 strength extension.  

At the November 2012 VA examination, the Veteran reported chronic right knee pain.  He did not report flare-ups.  On range-of-motion testing, the Veteran's right knee flexion was to 120 degrees with painful motion at 120 degrees and extension to 0 degrees with no limitation of extension.    

In view of the relevant evidence of record, the Board finds that, throughout the entire rating period on appeal the Veteran was entitled to a separate disability rating of 10 percent under DC 5003 because the service-connected right knee disability was manifested by painful noncompensable limitation of motion.

The record shows that the Veteran's service-connected right knee disability was manifested by painful limited motion, at its most severe, to 120 degrees of flexion and 0 degrees of extension.  As such, the evidence does not show that the Veteran was entitled to a separate compensable rating under DC 5260 for limited flexion of the right knee or DC 5261 for limited extension of the right knee.  

Concerning the range of motion findings of the joint at issue, the Board notes that the VA examination report does not include passive range of motion and does not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  There is no indication that the range of motion testing was performed other than on weight bearing.  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

In adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran is competent to provide evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran's belief that he is entitled to a higher rating is outweighed by the objective clinical findings.  While the Board considered the Veteran's reported symptoms, the Board assigns greater probative value to the objective clinical findings in the VA examination report and VA medical treatment records which were recorded following physical examinations of the Veteran.  

The Board therefore finds that the criteria for a higher rating for the Veteran's painful noncompensable limitation of motion postoperative residual of right knee disability have not been met at any time during the rating period, exclusive of the period for temporary total rating.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).








	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to temporary total rating for convalescence following surgery on July 7, 2010, for service-connected right knee anterior cruciate ligament (ACL) reconstruction is granted through October 31, 2010, but no later.

Entitlement to a rating in excess of 10 percent for noncompensable limitation of motion residual of ACL and medial and lateral meniscal tear of the right knee, status post arthroscopic ACL reconstruction and partial medial meniscectomies, exclusive of the period of temporary total rating, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


